Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on November 19, 2020, has been made of record and entered.  In this amendment, a Substitute Specification has been filed, and claims 2, 4, 5, and 7 have been amended (replacing, where applicable, “auxiliaries” with “additives”).  No new matter has been added by any of these amendments.
No claims have been canceled or added; claims 1-8 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was electronically retrieved on December 2, 2020.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
a. In line 2 of claim 1, “core” should be amended to recite “core layer”, for continuity purposes.
claim 8, “of the transition layer” should be amended to recite "core-shell transition layer", for continuity purposes.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 is indefinite because the phrase “weight of the silicon-oxygen compound on an outer surface of the molecular sieve…” lacks antecedent basis.  Claim 1, from which claim 7 depends, while reciting “a molecular sieve”, does not recite a “silicon-oxygen compound”.  


Allowable Subject Matter
Claims 1-6 and 8 are allowed.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed multistage nanoreactor catalyst comprising a core, a shell body and a core-shell transition layer, wherein the core is an iron-based catalyst, the shell body is a molecular sieve, and the core-shell transition layer is a porous oxide or a porous carbon material, as recited in the instant claims.
Exemplary prior art includes:
Stockwell et al. (U. S. Patent No. 9,108,181), which teaches an FCC catalyst comprising a core (mullite, alumina) and an active shell (zeolite).  The core has a diameter of 30-60 microns; the shell has a thickness of from about 5-30 microns (col. 7, lines 43-53).  The zeolite shell may contain other components to replace either the silica or the alumina portion thereof (col. 15, lines 8-31).  The catalyst may have a matrix material (silica, alumina, etc.) serving as diffusion medium for transport of feed and product molecules, or to bind the zeolite to form the active shell, as well as to bind it 
Ichimura (U. S. Patent No. 5,763,351), which teaches a reforming ceramic catalyst comprising a core of complex oxide ceramic of transition metals (MnO2, NiO, CoO, CuO), an intermediate layer of alumina-based silicate ceramic, and an outer layer of ceramic containing a noble metal alloy (e.g., Pt-Pd-Rh alloy and Al2O3, Mo-Al2O3, etc.).  See col. 3, line 7-col. 8, line 14).  Ichimura does not teach or suggest an iron-based center/core, or molecular sieve-containing shell.
Goia et al. (U. S. Patent Publication No. 2014/0171297), which teaches a catalyst comprising a hollow core, a precious metal innermost shell, a precious metal outermost shell, and an intermediate layer between the innermost shell and the outermost shell.  Goia et al. do not teach or suggest the presence of a zeolite/molecular sieve, nor does this reference teach or suggest an iron-based inner core.
Wang et al. (U. S. Patent No. 4,804,796), which teaches a catalyst comprising a hollow interior cavity, a shell formed of Pt, Al, or of a noncatalytically active support (alumina) having a catalyst (Pt, Fe) coated thereon.  The catalyst may additionally contain an initiator, or the initiator may be coated on the catalyst layer; see col. 4, lines 1-17.  Patentees' shell, which would correspond to Applicants' "core", is not iron-based; further, Patentees' shell does not contain a molecular sieve.

The following references teach catalysts comprising an iron-containing catalyst as a core and a ZSM-5 film as a shell, but do not teach or suggest the presence of a core-shell transition layer: Seki et al. (JP 2011-184573),  Song et al. (CN 10 4549447), and Liu et al. (CN 10 5728020).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 11, 2022